Citation Nr: 0523819	
Decision Date: 08/30/05    Archive Date: 09/09/05

DOCKET NO.  03-32 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to an increased (compensable) rating for 
hemorrhoids. 

2.  Entitlement to an increased (compensable) rating for an 
abdominal scar. 

3.  Entitlement to an increased rating for hypothyroidism and 
constipation, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for fatigue and 
headaches, currently evaluated as 20 percent disabling.

5.  Whether the severance of service connection for nausea, 
vomiting and gastric reflux, as due to an undiagnosed 
illness, was proper.

6.  Entitlement to a total disability rating based on 
unemployability due to service-connected disabilities (TDIU).


ATTORNEY FOR THE BOARD

K. R. Fletcher


INTRODUCTION

The veteran served on active duty from March 1985 to February 
1993.  This matter comes before the Board of Veterans' 
Appeals (Board) on appeal from rating decisions by the 
Columbia, South Carolina Department of Veterans Affairs (VA) 
Regional Office (RO). 

In June 2005, the veteran was notified that the authority of 
her representative, R. Edward Bates, to represent VA 
claimants had been revoked as of July 28, 2003.  She was also 
offered the opportunity to appoint another representative.  
The veteran has not responded to this letter, therefore, the 
Board assumes that she desires to proceed pro se.  

The issues of entitlement to a TDIU, an increased rating for 
hypothyroidism and constipation, and an increased rating for 
fatigue and headaches are addressed in the remand that 
follows the order section of this decision.


FINDINGS OF FACT

1.  The veteran does not have more hemorrhoids that are more 
than moderate in severity. 

2.  The veteran's 2-centimeter abdominal scar is not tender, 
painful, ulcerated, adherent, associated with any underlying 
soft tissue damage, or productive of functional limitation.

3.  Service connection for nausea, vomiting and gastric 
reflux, as due to an undiagnosed illness, was severed in an 
April 2003 rating decision on the basis that the symptoms of 
nausea, vomiting and gastric reflux were associated with 
excessive alcohol consumption.

4.  Evidence clearly and unmistakably establishing that the 
veteran did not have nausea, vomiting and gastric reflux, due 
to an undiagnosed illness, was not of record at the time of 
the April 2003 rating decision.


CONCLUSIONS OF LAW

1.  The criteria for a compensable rating for the veteran's 
hemorrhoids have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. §§ 4.7, 4.114, Diagnostic Code 7336 (2004). 

2.  The criteria for a compensable rating for the veteran's 
abdominal scar have not been met.  38 U.S.C.A. § 1155 (West 
2002); 38 C.F.R. § 4.118, Diagnostic Code 7805 (2001); 
38 C.F.R. §§ 4.7, 4.31, 4.118, Diagnostic Code 7805 (2004).

3.  The April 2003 rating decision wherein the RO severed 
service connection for nausea, vomiting and gastric reflux, 
due to an undiagnosed illness, was not proper, thereby 
warranting restoration of service connection.  38 U.S.C.A. 
§ 5112 (West 2002); 38 C.F.R. § 3.105 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), was signed into law in 
November 2000 and is codified at 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, 5106, 5107, 5126 (West 2002).  In addition, 
regulations implementing the VCAA were published at 66 Fed. 
Reg. 45,620, 45,630-32 (August 29, 2001) and codified at 38 
C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326 (2004).

The Act and the implementing regulations essentially 
eliminate the requirement that a claimant submit evidence of 
a well-grounded claim, and provide that VA will assist a 
claimant in obtaining evidence necessary to substantiate a 
claim but is not required to provide assistance to a claimant 
if there is no reasonable possibility that such assistance 
would aid in substantiating the claim.  They also require VA 
to notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  As part of the notice, VA is to 
specifically inform the claimant and the claimant's 
representative, if any, of which portion, if any, of the 
evidence is to be provided by the claimant and which part, if 
any, VA will attempt to obtain on behalf of the claimant.  In 
addition, VA must also request that the veteran provide any 
evidence in his possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that, "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that "[i]n 
making the determinations under [section 7261(a)], the Court 
shall . . . take due account of the rule of prejudicial 
error")."  Id. at 121.

With respect to the veteran's claims for increased 
(compensable) ratings for hemorrhoids and an abdominal scar, 
the veteran was provided the notice required under the VCAA 
and the implementing regulations prior to the initial 
adjudication of his claim, by letter dated in October 2002.  
Although VA did not specifically inform the veteran that she 
should submit any pertinent evidence in her possession, it 
did inform her of the evidence that would be pertinent and 
that she should either submit such evidence or provide the RO 
with the information necessary for the RO to obtain such 
evidence.  She was given ample time to respond.  In a letter 
dated in January 2003, the veteran stated that she had no 
additional evidence to submit.

Moreover, with respect to these increased rating issues, all 
pertinent, available evidence has been obtained.  In 
addition, the record reflects that VA assisted the veteran by 
obtaining VA examinations to determine the current severity 
of the service-connected hemorrhoids and abdominal scar.  
Therefore, the Board is satisfied that VA has complied with 
the duty to assist requirements of the VCAA and the 
implementing regulations.  

With respect to the to the issue of severance of service 
connection, the Board has found the evidence and information 
currently of record to be sufficient to substantiate the 
veteran's claim.  Therefore, no further development is 
required to comply with the VCAA or the implementing 
regulations.

Accordingly, the Board will address the merits of these 
claims.  

Increased Ratings

In general, disability evaluations are assigned by applying a 
schedule of ratings that represent, as far as can practically 
be determined, the average impairment of earning capacity.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2004).  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58  
(1994).  When there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating will be assigned.  38 C.F.R. § 4.7.




I.  Hemorrhoids

The veteran's hemorrhoids are currently evaluated under the 
provisions of 38 C.F.R. § 4.114, Diagnostic Code 7336, which 
provides that a noncompensable evaluation is warranted for 
mild or moderate hemorrhoids.  A 10 percent rating is 
warranted for large or thrombotic, irreducible hemorrhoids 
with excessive redundant tissue, evidencing frequent 
recurrences.  A 20 percent rating is warranted for 
hemorrhoids with persistent bleeding and with secondary 
anemia, or with fissures.  

In the case at hand, the veteran submitted a claim for an 
increased (compensable) rating for hemorrhoids in April 2000.

An October 2002 VA sigmoidoscopy revealed a normal colon; no 
internal hemorrhoid was noted. 

An October 2002 VA examination report notes the veteran's 
history of hemorrhoids since 1993.  She denied having any 
surgery for her hemorrhoids.  She complained of bleeding two 
or three times per month, when she was constipated.  Rectal 
examination revealed no fissure, ulceration, or active 
bleeding.  No hemorrhoid was found.  Hemoccult stool was 
negative.  

VA and private treatment records dated from 2000 to 2002 are 
negative for complaints or findings related to hemorrhoids.

In a letter dated in January 2003, the veteran stated that 
she had no additional evidence to submit.

As noted above, the veteran was not noted to have hemorrhoids 
on her most recent VA examination.  The examining physician 
found no evidence of bleeding or fissures despite the 
veteran's complaints of occasional bleeding.  Certainly, 
there is no objective evidence of large, thrombotic, or 
irreducible hemorrhoids, or of excessive redundant tissue.  
The evidence supports a  conclusion that the veteran's 
hemorrhoids are no more than mild to moderate and, therefore, 
warrant no more than the noncompensable evaluation currently 
in effect. 

Because the evidence is not approximately balanced with 
regard to this issue, the benefit-of-the-doubt doctrine does 
not apply, and the claim for an increased (compensable) 
rating for hemorrhoids must be denied.  38 C.F.R. § 4.3; 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 

II.  Abdominal Scar

The Board notes that the rating criteria for evaluating 
disabilities of the skin were revised, effective August 30, 
2002.

The criteria for Diagnostic Code 7805, under which the 
veteran's abdominal scar is rated, were not affected by the 
revisions in the regulations.  Under the criteria in effect 
prior to and since August 30, 2002, scars may be rated based 
on the limitation of function of the part affected.  38 
C.F.R. § 4.118, Diagnostic Code 7805.

In every instance where the schedule does not provide a 
noncompensable evaluation for a diagnostic code, a 
noncompensable evaluation will be assigned when the 
requirements for a compensable evaluation are not met.  38 
C.F.R. § 4.31.

None of the other rating codes for skin disorders, either 
under the former or the revised rating schedular, is 
applicable to the veteran's disability.  Therefore, the Board 
finds that notification of the substance of the new 
regulations would serve no useful purpose and would only 
delay adjudication of the veteran's appeal.  See Soyini v. 
Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to 
requirements in the law does not dictate an unquestioning, 
blind adherence in the face of overwhelming evidence in 
support of the result in a particular case; such adherence 
would result in unnecessarily imposing additional burdens on 
VA with no benefit flowing to the veteran); Sabonis v. Brown, 
6 Vet. App. 426, 430 (1994) (remands which would only result 
in unnecessarily imposing additional burdens on VA with no 
benefit flowing to the appellant are to be avoided).  
Moreover, the veteran reported during an October 2002 VA 
examination that her 2-centimeter abdominal scar was not 
tender or painful.  This also warrants against further action 
prior to consideration of the veteran's claim.

Upon VA examination in October 2002, there was no tenderness 
or functional limitation associated with the service-
connected, 2-centimeter abdominal scar.  The scar was not 
hyperpigmented, hypopigmented, raised, or depressed.  The 
scar was well healed and the veteran denied any focal pain.  
In the absence of greater severity of the veteran's scar, the 
noncompensable rating currently assigned is entirely 
appropriate and fully comports with the applicable schedular 
criteria.  The Board also finds that no higher evaluation can 
be assigned pursuant to any other potentially applicable 
diagnostic code associated with scars and their residual 
effects.  See 38 C.F.R. § 4.118.

Under these circumstances, the claim for a compensable rating 
for service-connected abdominal scar must be denied.  In 
reaching this conclusion, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claim, that doctrine is not applicable to this claim.  See 38 
U.S.C.A. 5107(b); Gilbert, supra.

Severance of Service Connection

In August 1995, the RO granted service connection for nausea, 
vomiting and gastric reflux, as due to an undiagnosed 
illness.  The grant of service connection was based primarily 
upon service medical records, which note multiple 
gastrointestinal complaints without a diagnosis of a chronic 
disorder, and the report of an August 1994 VA Persian Gulf 
Registry examination, which notes the veteran's complaints of 
nausea and vomiting.  

In April 2000, the veteran submitted a claim for increased 
evaluations for her service-connected disabilities, including 
the undiagnosed disorder at issue.  Pursuant to that claim, 
in October 2002, she was afforded a VA digestive examination.  
The examination report notes that the examiner did not have 
the claims files for review.  Upon examination, the veteran 
complained of nausea and occasional vomiting.  The examiner 
noted that diagnostic tests revealed no findings of 
gastrointestinal disability.  A colonoscopy revealed suspect 
increased alcohol intake.  The examiner also noted the 
veteran's history of alcoholism, and noted that nausea and 
vomiting post alcohol abuse were common symptoms.  The 
examiner opined that the veteran's nausea and vomiting were 
associated with excessive drinking.

In a February 2003 rating decision, based upon the report of 
the October 2002 VA examination, the RO determined that the 
veteran's symptoms of nausea, vomiting and gastric reflux 
were associated with excessive alcohol consumption.  Based 
upon this finding, the RO proposed severance of service 
connection for nausea, vomiting and gastric reflux, as due to 
an undiagnosed illness.

In April 2003 the RO severed service connection for nausea, 
vomiting and gastric reflux, as due to an undiagnosed 
illness, on the stated basis that the symptoms of nausea, 
vomiting and gastric reflux were associated with excess 
alcohol consumption, a known cause, rather than an 
undiagnosed illness.

Under the provisions of 38 C.F.R. § 3.105, service connection 
will be severed only where evidence establishes that it is 
clearly and unmistakably erroneous (the burden of proof being 
upon the Government).  A change in diagnosis may be accepted 
as a basis for severance action if the examining physician or 
physicians or other proper medical authority certifies that, 
in the light of all accumulated evidence, the diagnosis on 
which service connection was predicated is clearly erroneous.  
This certification must be accompanied by a summary of the 
facts, findings, and reasons supporting the conclusion.

In the instant case, the RO's severance of service connection 
for symptoms that had been previously related to an 
undiagnosed illness was based upon a finding that a diagnosis 
(alcoholism) had been made that was responsible for the 
symptoms.  Essentially, then, severance was based upon a 
"change in diagnosis." 

The law is clear, however, regarding when a change in 
diagnosis may be accepted as a basis for severance action.  
In such a case, the examining physician or physicians or 
other proper medical authority must certify that, in the 
light of all accumulated evidence, the diagnosis on which 
service connection was predicated is clearly erroneous.  This 
certification must be accompanied by a summary of the facts, 
findings, and reasons supporting the conclusion.  This 
required certified evidence is not part of the record in the 
instant case.

In sum, evidence clearly and unmistakably establishing that 
the veteran did not have nausea, vomiting and gastric reflux, 
due to an undiagnosed illness, was not of record at the time 
of the April 2003 rating decision severing service 
connection.  Therefore, restoration of service connection is 
in order.  


ORDER

Entitlement to an increased (compensable) rating for 
hemorrhoids is denied. 

Entitlement to an increased (compensable) rating for an 
abdominal scar is denied. 

The April 2003 rating decision wherein the RO severed service 
connection for nausea, vomiting and gastric reflux, as due to 
an undiagnosed illness, not having been proper, restoration 
of entitlement to service connection is granted from the 
effective date of the severance.


REMAND

With regard to the veteran's service-connected fatigue and 
headaches and her service-connected hypothyroidism and 
constipation, the Board notes that although the veteran 
underwent VA examinations in October 2002, the reports of 
these examinations are not adequate for rating purposes.  The 
examination reports simply do not address the presence or 
absence of those symptoms that are part of the criteria for 
higher ratings for these disabilities.  The Court has stated 
that an examination must provide sufficient information to 
rate the disability in accordance with the applicable rating 
criteria.  See Massey v. Brown, 7 Vet. App. 204 (1994).

Furthermore, in rating the veteran's disabilities, the RO 
should consider the provisions of 38 C.F.R. § 4.14 and 
Esteban v. Brown, 6 Vet. App. 259, 262 (1994), in its 
determination of the appropriate diagnostic codes for 
evaluating the veteran's symptoms.  

With regard to the veteran's claim for a TDIU, the Board  
notes that it may not reject the veteran's claim without 
producing evidence, as distinguished from mere conjecture, 
that the veteran's disabilities do not prevent her from 
performing work that would produce sufficient income to be 
other than marginal.  See Friscia v. Brown, 7 Vet. App. 294 
(1995), citing Beaty v. Brown, 6 Vet. App. 532, 537 (1994).  
In Friscia, the Court specifically stated that VA has a duty 
to supplement the record by obtaining an examination which 
includes an opinion on what effect the appellant's service-
connected disabilities have on his ability to work.  Friscia, 
7 Vet. App. at 297, citing 38 U.S.C.A. § 5107(a); 38 C.F.R. 
§§ 3.103(a), 3.326, 3.327, 4.16(a); Beaty, 6 Vet. App. at 
538; and Obert v. Brown, 6 Vet. App. 532 (1993).  Hence, the 
RO should obtain a medical opinion as to whether the 
veteran's service-connected disabilities, either alone or in 
concert, render her unable to obtain or retain substantially 
gainful employment. 

In light of these circumstances, the case is hereby REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, D.C., for the following actions:  

1.  The RO or the AMC should arrange for 
the veteran to be afforded a VA 
examination by a physician or physicians 
with appropriate expertise to determine 
the severity of the veteran's service-
connected fatigue and headaches and her 
service-connected hypothyroidism and 
constipation.  The veteran should be 
properly notified of the date, time, and 
place of the examination in writing.  The 
claims folders, to include a copy of this 
Remand, must be made available to and be 
reviewed by the examiner. 

Any additional tests or studies that may 
be necessary to evaluate the disabilities 
should be done.  The examiner(s) should 
comment upon the symptoms and severity of 
each aforementioned condition.  In 
addition, an assessment of the severity 
of the veteran's fatigue symptoms in 
terms of the amount (quantified as a 
percentage, if possible) of the veteran's 
routine daily activities that are 
restricted, and the periods of time 
resulting in incapacitation should be 
provided.  As regards hypothyroidism, the 
examiner should render specific findings 
regarding any fatigability, constipation, 
mental sluggishness, muscle weakness, 
mental disturbance (including dementia, 
slowing of thought or depression), weight 
gain or loss, cold intolerance, 
cardiovascular involvement, bradycardia, 
or sleepiness.  To the extent possible, 
the examiner should distinguish the 
symptoms attributable to hypothyroidism 
from those associated with any other 
disability.

The examiner should also provide an 
opinion regarding the impact of the 
veteran's service-connected fatigue and 
headaches and her hypothyroidism and 
constipation on her ability to work. 

The rationale for all opinions expressed 
should also be provided.

2.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

3.  Then, the RO or the AMC should 
readjudicate the issues remaining on 
appeal, to include consideration of all 
potentially applicable diagnostic codes 
and the provisions of 38 C.F.R. § 4.14.  
In particular, the RO should determine 
which of the veteran's symptoms should be 
evaluated under the criteria for 
evaluating hypothyroidism and which of 
her service-connected symptoms warrant 
separate ratings.  If the benefits sought 
on appeal are not granted to the 
veteran's satisfaction, the RO or the AMC 
should issue to the veteran a 
supplemental statement of the case and 
afford her the appropriate opportunity 
for response before the claims files are 
returned to the Board for further 
appellate consideration.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
appellant until she is otherwise notified, but she has the 
right to submit additional evidence and argument on the 
matters that the Board has remanded.  See Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 

							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	Shane A. Durkin
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


